NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELSA FLORIBETH DIAZ-REYES, AKA                   No.   19-70955
Elsa Floribet Diaz-Reyes, AKA Elsa
Florivet Diaz-Reyes,                             Agency No. A200-812-012

                Petitioner,
                                                 MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Elsa Floribeth Diaz-Reyes, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We review for abuse of discretion the denial of a motion to remand. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part, grant in part,

and dismiss in part the petition for review, and we remand.

      As to CAT, substantial evidence supports the agency’s determination that

Diaz-Reyes failed to show it is more likely than not she would be tortured by

family members or former guerrillas if returned to El Salvador. See Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture); see also

Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th Cir. 2015) (en banc) (agency must

consider possibility of relocation within country of removal as part of CAT

analysis). However, in denying CAT the agency failed to analyze Diaz-Reyes’s

claims that she fears future torture by Jaime Magana and by the father of her

children, Heriberto Coria Cerdo. See 8 C.F.R. § 208.16(c)(3) (agency must

consider “all evidence relevant to the possibility of future torture”); Sagaydak v.

Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (the agency is “not free to ignore

arguments raised by a petitioner”). Thus, we grant the petition for review and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The BIA did not abuse its discretion in denying Diaz-Reyes’s motion to



                                          2                                     19-70955
remand for the IJ to consider newly introduced evidence, because Diaz-Reyes

failed to show that the evidence was previously unavailable. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (BIA may deny a motion to reopen

where petitioner fails to “introduce previously unavailable, material evidence”);

see also Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063 (9th Cir. 2008) (“The

formal requirements for a motion to reopen and a motion to remand are the

same.”). We lack jurisdiction to consider Diaz-Reyes’s contentions as to why this

evidence was previously unavailable that were not raised to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not raised to the agency).

      In her reply brief, Diaz-Reyes states that she suffers from post-traumatic

stress disorder, chronic depression, anxiety, and claustrophobia. On remand, the

agency should consider Diaz-Reyes’s competency and whether procedural

safeguards are necessary. See Mejia v. Sessions, 868 F.3d 1118, 1121-22 (9th Cir.

2017) (if a petitioner shows an indicia of incompetency, the agency must determine

whether the petitioner is competent and whether procedural safeguards are

necessary).

      The government must bear the costs for this petition for review.

      Diaz-Reyes’s removal is stayed pending a decision by the BIA.




                                           3                                     19-70955
    PETITION FOR REVIEW DENIED in part; GRANTED in part;

DISMISSED in part; REMANDED.




                               4                           19-70955